DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 28 June 2022.
Claims 1, 6, 7, 12, and 19 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 28 June 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
On pages 9-11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1: “receiving, as input through the user interface in response to the notification that the point of interest cannot be tagged with the first update information, a second submission having second update information for the point of interest.” Applicant cites paragraph 0069-0070 of Bender, discusses the illustrative example presented therein, and then concludes the following:
a) “expense event data is not equivalent to ‘first update information’ or ‘second update information for the point of interest’ as the expense event data is not about the point of interest” (remarks, page 10, first full paragraph), and
b) “Submitting proof that one was at an event to verify an expense voucher, even where the proof is location information, is not suggestive of, much less equivalent to, the concept of receiving a second submission having second update information for the point of interest” (remarks, page 11, first paragraph).
The Office respectfully disagrees with the above remarks. Firstly, Applicant’s specification states “The point of interest may be a store, a restaurant or cafe, a movie theater, bowling alley, landmark, museum, etc.” (see para. 0053 of the published specification.) Secondly, Bender is directed towards a system for managing expenses that are incurred at a particular geographic location (see Bender abstract, para. 0001-0003). The system automatically validates (approves) or un-validates (dis-approves) data submissions related to a particular expense (see Bender para. 0067). In response to disapproval of a data submission for an expense incurred at a particular geographic location, the system requests and receives from the user additional data submissions for the expense (see Bender para. 0069-0070). In the illustrative example provided by Bender, the expenses were incurred during a business lunch at “Trader Marge's Restaurant” (see Bender para. 0069). In the illustrative example of Bender, “Trader Marge's Restaurant” corresponds to a point of interest and the data submissions relate to expenses incurred at the restaurant. Applicant’s assertion that “the expense event data is not about the point of interest” is simply incorrect. The system of Bender is concerned with expense management and the relevant data submissions about a particular point of interest (e.g. a restaurant) are the expenses incurred at the point of interest. Therefore, Bender’s data submissions correspond to update information for a point of interest, as claimed. Bender states “the configured processor notifies an appropriate person (one or more of the authorized or associated persons, or an auditor or supervisor or service provider, etc.) of the expense disapproval and requests additional data submissions, or revisions to submitted data , and returns to the data extraction process at 102 to process any of said additional data submissions” (see Bender para. 0069, emphasis added). This clearly indicates that a) the first update information for the point of interest (i.e. a first expense receipt object, as mentioned in Bender para. 0067) has been deemed not associable with the point of interest, and b) the system requests and receives a second data submission for the point of interest. Therefore, Bender teaches the limitation as claimed. Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth below in the claim rejections under 35 U.S.C. 103, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected and requesting and receiving a second submission. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it enables rejecting improper or fraudulent data submissions and requesting additional information to ensure a proper and adequate data submission is applied to the point of interest (see Bender para. 0069-0070). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

On page 11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1: “the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.”
The Office respectfully disagrees with the above remarks. Bender teaches requesting and receiving second update information, referred to in Bender para. 0069 as  “additional data submissions”, as set forth above. Furthermore, Bender’s “additional data submissions” are contrasted with “revisions to submitted data” (see Bender para. 0069). Bender draws a clear distinction between a second data submission that merely revises previously-submitted data (i.e. changes a same data field as a previous submission) and a second data submission that is not a revision but is additional (i.e. changes a different data field). Hence, Bender’s “additional data submissions” correspond to the claimed “the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.”

On pages 11-12 of Applicant’s remarks, Applicant continues the discussion of claim 1 and argues that “There is no motivation to combine Kulshreshtha and Bender.” In support of this argument, Applicant asserts the following: “the alleged motivation to combine Kulshreshtha and Bender is irrelevant to the claim features the Action relies on Bender for allegedly disclosing” (remarks, page 12, first paragraph).
The Office respectfully disagrees with the above remarks. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Bender teaches a technique for autonomous and automatic auditing of digital data submissions that provides a number of advantages, including eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075). Furthermore, Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth below in the claim rejections under 35 U.S.C. 103, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected and requesting and receiving a second submission. Bender teaches this, as set forth below in the claim rejections under 35 U.S.C. 103. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it enables rejecting improper or fraudulent data submissions and requesting additional information to ensure a proper and adequate data submission is applied to the point of interest (see Bender para. 0069-0070). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

Claims 7 and 13 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims  2-6, 8-12, 14-20 are unpatentable over the prior art for the same reasons that claims 1, 7, and 13 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claims 1, 7,  and 13, the following is recited: “wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.” On page 8 of Applicant’s remarks dated 28 June 2022, Applicant states that support for this subject matter can be found “in at least original claims 6, 12, and 19, Figures 5C, 5E, and 6, and paragraphs [0043], [0066], and [0080].” However, none of these claims, figures, or paragraphs disclose second update information submitted for a point of interest that is for one or more input fields different than the one or more input fields of the first update information. In fact, none of these portions of Applicant’s disclosure even mention input fields, let alone provide support for this subject matter in the manner required by 35 U.S.C. 112(a). Furthermore, it is not apparent how Applicant’s disclosure supports “wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.” Therefore, this limitation is deemed to introduce new matter.

As to claims 2-6, 8-12, 14-20, they depend from claims 1, 7,  and 13, respectively, and these dependent claims inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (U.S. Patent No. 8,862,492 B1, hereinafter referred to as Kulshreshtha) in view of Bender et al. (U.S. Patent Application Publication No. 20200065912 A1, hereinafter referred to as Bender).
As to claim 1, Kulshreshtha teaches a method for updating a point of interest on a map, comprising:
receiving, as input through a user interface, a submission having first update information for the point of interest for one or more input fields (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
determining whether the first update information is associated with the point of interest (see Kulshreshtha col. 14 L27-46: the system comprises an auto-moderation engine that determines whether edits made by the users are accepted or rejected) by comparing features associated with the point of interest with the first update information (see Kulshreshtha col. 14 L47-57: auto-moderation is performed based on map features);
if the determination indicates that the first update information is associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold), providing notification at the user interface that the point of interest is tagged with the first update information (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
if the determination indicates that the first update information is not associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is rejected when the edit correctness score is below a threshold); and
receiving, as input through the user interface a second submission having second update information for the point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information or providing a request at the user interface for additional information associated with the submission; and receiving, as input through a user interface in response to the notification that the point of interest cannot be tagged with the first update information, a second submission having second update information for the point of interest, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.
However, Bender teaches:
if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location) or providing a request at the user interface for additional information associated with the submission (see Bender para. 0069-0070: request for additional information related to a geographic location); and
receiving, as input through a user interface (see Bender para. 0028: client interface such as a web browser) in response to the notification that the point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location), a second submission having second update information for the point of interest, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information (see Bender para. 0069-0070: receipt and processing of additional information submissions related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected and requesting and receiving a second submission. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it enables rejecting improper or fraudulent data submissions and requesting additional information to ensure a proper and adequate data submission is applied to the point of interest (see Bender para. 0069-0070). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 2, Kulshreshtha as modified by Bender teaches wherein determining comprises providing the first update information as input to a model and comparing features classified in the model as associated with the point of interest with the first update information (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit).

As to claim 7, Kulshreshtha teaches a non-transitory computer-readable medium storing instructions, which when executed by one or more processors, cause the one or more processors to (see Kulshreshtha col. 16 L55 to col. 17 L5: the invention is embodied as a computer readable medium storing a computer program for execution by a processor):
receive, as input through a user interface, a submission having first update information for a point of interest for one or more input fields (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
determine whether the first update information is associated with the point of interest (see Kulshreshtha col. 14 L27-46: the system comprises an auto-moderation engine that determines whether edits made by the users are accepted or rejected) by comparing features associated with the point of interest with the first update information (see Kulshreshtha col. 14 L47-57: auto-moderation is performed based on map features);
if the determination indicates that the first update information is associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold), provide a first notification at the user interface that the point of interest is tagged with the first update information (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
if the determination indicates that the first update information is not associable with the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is rejected when the edit correctness score is below a threshold); and
receive, as input through the user interface a second submission having second update information for the point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information or providing a request at the user interface for additional information associated with the submission; and receiving, as input through a user interface in response to the notification that the point of interest cannot be tagged with the first update information, a second submission having second update information for the point of interest, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.
However, Bender teaches:
if determination indicates that first update information is not associable with a point of interest, providing notification at a user interface that a point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location) or providing a request at the user interface for additional information associated with the submission (see Bender para. 0069-0070: request for additional information related to a geographic location); and
receiving, as input through a user interface (see Bender para. 0028: client interface such as a web browser) in response to the notification that the point of interest cannot be tagged with the first update information (see Bender para. 0069-0070: notification of disapproval of a user submission related to a geographic location), a second submission having second update information for the point of interest, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information (see Bender para. 0069-0070: receipt and processing of additional information submissions related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected and requesting and receiving a second submission. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it enables rejecting improper or fraudulent data submissions and requesting additional information to ensure a proper and adequate data submission is applied to the point of interest (see Bender para. 0069-0070). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 8, see the rejection of claim 2 above.

As to claim 13, Kulshreshtha teaches a method, comprising:
receiving, by one or more processors, a submission including first content for one or more input fields related to a point of interest (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map);
analyzing, by the one or more processors, the submission to determine a type of content (see Kulshreshtha col. 2 L50-68: the system determines the type of edit);
classifying, by the one or more processors, the type of content using a model (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit);
determining, by the one or more processors based on the classification of the type of content, whether the submission meets a threshold corresponding to the point of interest (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold); and
updating, by the one or more processors, the point of interest based on the submission when the submission meets the threshold corresponding to the point of interest (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system); and
receiving, by the one or more processors, a second submission having second content (see Kulshreshtha col. 2 L35-63: an online map comprises points of interest (POIs) and the system receives updates from users to features of the online map; and see Kulshreshtha col. 14 L57-65: a second edit is received).
Kulshreshtha does not appear to explicitly disclose transmitting, by one or more processors, a first notification when a submission does not meet a threshold corresponding to a point of interest; and receiving, by the one or more processors in response to the first notification, a second submission having second content, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information.
However, Bender teaches:
transmitting, by one or more processors, a first notification when a submission does not meet a threshold corresponding to a point of interest (see Bender para. 0069-0070: notification of disapproval of a user submission is sent when a threshold has not been exceed, and the user submission is related to a geographic location); and
receiving, by the one or more processors in response to the first notification (see Bender para. 0069-0070: notification of disapproval of a user submission is sent when a threshold has not been exceed), a second submission having second content, wherein the second update information for the point of interest is for one or more input fields different than the one or more input fields of the first update information (see Bender para. 0069-0070: receipt and processing of additional information submissions related to the geographic location).
Kulshreshtha teaches determining whether to accept or reject a user’s edits to a point of interest in an online map system, as set forth above, but Kulshreshtha does not appear to explicitly disclose notifying the user when the user’s edits are rejected and requesting and receiving a second submission. Bender teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it enables rejecting improper or fraudulent data submissions and requesting additional information to ensure a proper and adequate data submission is applied to the point of interest (see Bender para. 0069-0070). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha to include the teachings of Bender because it provides autonomous and automatic auditing of digital data submissions, eliminating the need for manual verification and providing a quicker, more efficient auditing process (see Bender para. 0073-0075).

As to claim 14, Kulshreshtha as modified by Bender teaches wherein the first notification includes a request for additional content related to the point of interest (see Kubica para. 0103: if a user’s changes do not pass a data check, the is prompted to reenter the data; and see Bender para. 0069-0070: request for additional information related to a geographic location).

As to claim 16, Kulshreshtha as modified by Bender teaches wherein the model is a machine learning model (see Kulshreshtha col. 14 L27-46: a machine learning model is used to classify the user’s edit).

As to claim 17, Kulshreshtha as modified by Bender teaches wherein the machine learning model includes input features corresponding to one or more types of content (see Kulshreshtha col. 2 L50-68: types of content associated with a point of interest (POI) include name, address, phone number, and opening times).

As to claim 18, Kulshreshtha as modified by Bender teaches wherein the one or more types of content includes a name, an address, a phone number, one or more street view images, one or more interior images, or business hours corresponding to the point of interest (see Kulshreshtha col. 2 L50-68: types of content associated with a point of interest (POI) include name, address, phone number, and opening times).

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claims 2 and 8 above, and further in view of Leman, Gregory Dale (U.S. Patent Application Publication No. 20130254168 A1, hereinafter referred to as Leman).
As to claim 3, Kulshreshtha as modified by Bender teaches comprising providing notification at the user interface that the point of interest is tagged with the first update information if the comparison indicates that the first update information is above a specified threshold (see Kulshreshtha col. 14 L47-57: a user’s edit is accepted when the edit correctness score is above a threshold; and see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system).
Kulshreshtha as modified by Bender does not appear to explicitly disclose providing notification if a comparison indicates that first update information is associated with a given number of features above a specified threshold.
However, Leman teaches:
providing notification (see Leman para. 0015: Enterprise Member 101 receives data Validation Report 302) if a comparison indicates that first update information is associated with a given number of features above a specified threshold (see Leman para. 0015 and 0061: the system counts the number of matching fields between a submitted data record and an existing data record, and if the number of matching fields is more than five, for example, the records are deemed a match).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Leman because it increases assurance in the trustworthiness of the data (see Leman para. 0015).

As to claim 4, Kulshreshtha as modified by Bender and Leman teaches comprising updating the model if the first update information meets the specified threshold (see Kulshreshtha col. 4 L48-54: iterative model).

As to claim 5, Kulshreshtha as modified by Bender and Leman teaches wherein the features comprise one or more of an image of the point of interest (see Bender para. 0064: picture/photo of geographic location), signage associated with the point of interest, or a reference location nearby the point of interest.

As to claim 9, see the rejection of claim 3 above.

As to claim 10, see the rejection of claim 4 above.

As to claim 11, see the rejection of claim 5 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claim 13 above, and further in view of Kubica et al. (U.S. Patent Application Publication No. 20020035432 A1, hereinafter referred to as Kubica).
As to claim 15, Kulshreshtha as modified by Bender teaches wherein when the point of interest is updated based on the submission, the method further includes transmitting, by the one or more processors, a second notification (see Kulshreshtha col. 14 L67 to col. 15 L3: user edits that are accepted appear on maps provided to users of the online map hosting system).
Kulshreshtha as modified by Bender does not appear to explicitly disclose a uniform resource locator (“URL”) corresponding to a point of interest.
However, Kubica teaches a uniform resource locator (“URL”) corresponding to an update point of interest (see Kubica para. 0098: points of interest are accessed by URL, and users provide updates to the points of interest).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Kubica because it facilitates searching for, accessing, and updating points of interest (see Kubica para. 0098).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha and Bender as applied to claim 13 above, and further in view of Kelly et al. (U.S. Patent Application Publication No. 20050278386 A1, hereinafter referred to as Kelly).
As to claim 20, Kulshreshtha as modified by Bender does not appear to explicitly disclose further comprising transmitting, by one or more processors, a status notification indicating a workflow status of a submission.
However, Kelly teaches further comprising transmitting, by one or more processors, a status notification indicating a workflow status of a submission (see Kelly para. 0026, 0105, and Fig. 13: the system monitors the status of a user’s requested change to a map of a geospatial information system, and the system provides the user with status notifications displayed on the map).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulshreshtha as modified by Bender to include the teachings of Kelly because it “facilitates monitoring the status of the enhancement requests that are submitted by the user” (see Kelly para. 0105), making the system more user-friendly.

Allowable Subject Matter
Claims 6, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rejections under 35 U.S.C. 112 are overcome.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163